By the Court;
The verdict of the jury should have been set aside by the Court below. The circumstances disclosed by the evidence do not amount to that change of possession required by the statute. The conflict in the evidence as to the alleged fraud in the sale of the cattle, if indeed there be any conflict at all, is not substantial in its character. The sale was plainly fraudulent. The jury must have misunderstood the testimony in the case. The verdict can be accounted for in no other way.
.Judgment reversed, and cause remanded for a-new trial. Remittitur forthwith.